DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on April 26, 2021.  In virtue of this amendment, claims 1-12 are now pending in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johannisson et al. (US 6,531,984 of record).

    PNG
    media_image1.png
    569
    825
    media_image1.png
    Greyscale

1 and 12, Johannisson discloses in figure 6 an antenna and a method thereof comprising: a patch (11, e.g., patch) comprising a plurality of line connection points (P2-P4), the plurality of feeding line connection points consisting of three feeding line connection points (figure 6 shows more than three connection points of the patch); a first feeding line (FL1, e.g., a first feed line) configured to transmit a first polarization (having a first polarization transmitted via the first feed line thereof), a second feeding line (FL2, e.g., a second feed line) having one end (E1) of which is connected to the first feeding line at a first position (P1) and another end (E2) of which is connected to the patch at one of the plurality feeding line connection points at a second position (P2); a third feeding line (FL3, e.g., a third feed line) having one end (E1) of which is connected to the first feeding line at the first position and another end (E4) of which is connected to the patch at one of the plurality of feeding line connection points at a third position (P3); and a fourth feeding line (FL4, e.g., a fourth feed line) one end (E5) of which is connected to the patch at a fourth position (P4) and configured to transmit a second polarization (having a second polarization transmitted via the fourth feed line thereof) different from the first polarization (see figure 6), a wavelength of the second polarization being the same as a wavelength of the first polarization (column 4, in lines 45-67, e.g., “the resulting current symmetries will also generate similar patterns for the two orthogonal polarizations … a certain current matched with an identical mirror imaged second line with the identical current and amplitude” such that would have the same frequency and wavelength thereof), wherein; the second and third feeding lines are configured to cause the first polarization at the second position to be in opposite phase to the first polarization at the third position when the first polarization is transmitted from the first position to the second and third positions (column 5 in lines 55-56, e.g., the feed network 14 symbolize a change in phase of the signal 180 
With respect to claim 5, Johannisson discloses that wherein a shape of the patch is a spare (figure 6 shows the patch 11 is a square), and the second and fourth positions are provided at different vertices of the square, respectively (see figure 6).
With respect to claim 6, Johannisson discloses that wherein a shape of the patch is a square (figure 6 shows the patch 11 is a square), and the second to fourth positions are provided at intermediate positions on different sides of the square, respectively (see figure 6).
With respect to claim 7, Johannisson discloses that wherein polarization planes of the first and second polarizations are orthogonal to each other (column 4, in lines 45-67, e.g., “the resulting current symmetries will also generate similar patterns for the two orthogonal polarisations”).
With respect to claim 8, Johannisson discloses that wherein the first to fourth feeding lines and the patch are continuously formed on the same conductive layer (see figures 5-6).
With respect to claim 9, Johannisson discloses that wherein each of the first to fourth feeding lines is a microstrip line (see figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johannisson et al. (US 6,531,984 of record) in view of Kanemoto et al. (US 2004/0095278 of record).
11, Johannisson discloses in figure 6 an antenna and a method thereof comprising: a patch (11, e.g., patch) comprising a plurality of line connection points (P2-P4), the plurality of feeding line connection points consisting of three feeding line connection points (figure 6 shows more than three connection points of the patch); a first feeding line (FL1, e.g., a first feed line) configured to transmit a first polarization (having a first polarization transmitted via the first feed line thereof), a second feeding line (FL2, e.g., a second feed line) having one end (E1) of which is connected to the first feeding line at a first position (P1) and another end (E2) of which is connected to the patch at one of the plurality feeding line connection points at a second position (P2); a third feeding line (FL3, e.g., a third feed line) having one end (E1) of which is connected to the first feeding line at the first position and another end (E4) of which is connected to the patch at one of the plurality feeding line connection points at a third position (P3); and a fourth feeding line (FL4, e.g., a fourth feed line) having one end (E5) of which is connected to the patch at one of the plurality feeding line connection points at a fourth position (P4) and configured to transmit a second polarization (having a second polarization transmitted via the fourth feed line thereof) different from the first polarization (see figure 6), a wavelength of the second polarization being the same as a wavelength of the first polarization (column 4, in lines 45-67, e.g., “the resulting current symmetries will also generate similar patterns for the two orthogonal polarisations … a certain current matched with an identical mirror imaged second line with the identical current and amplitude” such that would have the same frequency and wavelength thereof), wherein; the second and third feeding lines are configured to cause the first polarization at the second position to be in opposite phase to the first polarization at the third position when the first polarization is transmitted from the first position to the second and third positions (column 5 in lines 55-56, e.g., 
Johannisson does not explicitly disclose that the wireless communication device comprising: a baseband unit configured to output a baseband signal (S1) and receive a demodulated received signal; and an RF unit configured to modulate the baseband signal and transmit the modulated signal via the antenna, and to demodulate a received signal via the antenna to output the demodulated signal to the baseband unit, wherein the modulated signal and the received signal before modulated are orthogonal polarization signals.
Kanemoto discloses in figure 9 a wireless communication device comprising an antenna (112), a baseband unit (311e, 311f, e.g., forme as a based unit) configured to output a baseband signal (S1) and receive a demodulated received signal (S2); and an RF unit (311a-311d) configured to modulate the baseband signal and transmit the modulated signal via the antenna, and to demodulate a received signal via the antenna to output the demodulated signal to the baseband unit (see paragraph 0082), wherein the modulated signal and the received signal before modulated are orthogonal polarization signals (see paragraphs 0083-0084).

    PNG
    media_image2.png
    640
    623
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the antenna device of Johannisson with baseband and RF units as taught by Kanemoto for the purpose of making compatible effects of polarized diversity with effects of spatial diversity since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Kanemoto (see paragraph 0023).


Allowable Subject Matter
Claims 2-4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
Applicant argued that the reference of Johannisson in figure 6 fails to disclose the recitation of  “a patch comprising a plurality of feeding line connection points, the plurality of feeding line connection points consisting of three feeding line connection points” in claims 1 and 11-12.
Examiner respectfully disagrees as following reasons: (1) figure 6 of Johannisson shows the patch 11 consisting four feeding line connection points which are more than three thereof.  Therefore, figure 6 still reaches on the limitation of “three feeding line connection points”; and (2) thus, figures 1-3 of the instant application shows the patch 1 consisting only three feeding line connection points and therefore, in order to overcome the figure 6 of Johannisson, claims 1 and 11-12 would be amended --only-- before “three feeding line connection points”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        July 12, 2021